           Case 1:20-cr-00198-NONE-SKO Document 5 Filed 11/13/20 Page 1 of 1

 1
                                    UNITED STATES DISTRICT COURT
 2
                                   EASTERN DISTRICT OF CALIFORNIA
 3

 4                                                   ) CASE NO. 1:20-CR-00198 -NONE-SKO
     UNITED STATES OF AMERICA,                       )
 5                                                   )
                                  Plaintiff,         ) UNSEALING ORDER
 6               v.                                  )
                                                     )
 7                                                   )
     RAYMOND HOLCOMB BREWER,                         )
 8                                                   )
                                  Defendant.
 9

10

11          Good cause appearing due to the defendant’s pending initial appearance, it is hereby ordered that

12 the Indictment, Arrest Warrant, Search Warrant, and related court filings in the above case be

13 UNSEALED.

14
     IT IS SO ORDERED.
15

16      Dated:    November 12, 2020                          /s/
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
